Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 14, 2011 Date of Report (Date of earliest event reported) BIONOVO, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33498 20-5526892 (State or Other (Commission File Number) (IRS Employer Jurisdiction of Incorporation) Identification No.) 5858 Horton Street, Suite 400, Emeryville, CA 94608 (Address of Principal Executive Offices) (Zip Code) (510) 601-2000 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 15, 2011, Bionovo, Inc. (the “Company”) announced via press release the Company’s financial results for its fourth quarter and fiscal year ended December 31, 2010.
